Citation Nr: 0921181	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right forearm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 








INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The Veteran provided testimony at a February 2008 hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing is of record.  


FINDING OF FACT

The Veteran has residuals of an in-service fracture of the 
right forearm.


CONCLUSION OF LAW

Residuals of a fracture of the right forearm were incurred in 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim. 
 Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

At the February 2008 RO hearing, the Veteran claimed that he 
fractured his right forearm in Vietnam when he slid off a 
tanker in Tan An during the monsoon season.  He claimed that 
he visited a medical treatment facility in Vietnam and that 
his arm was placed in a cast.  

The report of medical history completed at the time of the 
Veteran's entrance onto active duty shows that he gave a 
history of fracturing his nose and left ankle prior to 
service.  He did not report a history of fracturing any other 
bones.  Service treatment records show that he was treated 
for an old fracture at the base of the left 5th metacarpal.  
They do not show that he was treated for or found to have any 
injury or disorder of the right forearm.  In the report of 
medical history completed in connection with his examination 
for separation from service, the Veteran again reported a 
history of broken bones.  The report does not identify the 
bones involved.  The report of examination for separation 
shows that the Veteran's right upper extremity was found to 
be normal on clinical examination.

The Veteran has acknowledged that he has received no post-
service treatment for the residuals of a fracture of the 
right forearm.  

At the December 2007 VA examination performed in response to 
the Veteran's claim, an X-ray study did not disclose an acute 
fracture, but a periosteal reaction seen at the mid radius 
was possibly due to prior trauma.  Following the examination, 
the examiner diagnosed residuals of a fracture of the right 
forearm and noted that the residuals included pain and 
decreased strength.

Despite the lack of supporting service treatment records, the 
Board has found the Veteran's testimony to be credible and 
has found no reason to doubt his contentions.  The Veteran 
was consistent in his detailed descriptions of the injury in 
his April 2007 claim, December 2007 VA examination, and 
February 2008 hearing.  Additionally, the Veteran's current 
disability is consistent with the injury claimed and there is 
no affirmative evidence indicating that the current 
disability is due to a post-service injury.  

The Board finds that the positive and negative evidence 
regarding the Veteran's claim is in balance.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Therefore, the Veteran is 
entitled to service connection for the residuals of a 
fracture of the right forearm.


ORDER

Entitlement to service connection for residuals of a fracture 
of the right forearm is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


